         Case 1:19-cv-03142-KBJ Document 20 Filed 09/17/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 JOSE RIVERA,
 JOSE EFRAIN RENDEROS,
 DONNY CERNA, and
 ANGEL MAURICIO VARGAS,

               Plaintiffs,
                                               Civil Action No. : 1:19-cv-03142-KBJ
        v.

 JUAN NUALA,
 EDUARDS WOOD FLOORS, LLC,
 and
 CURBIO, INC.,

               Defendants.



  DEFENDANT CURBIO INC.’S NOTICE OF NON-OPPOSITION TO PLAINTIFF’S
          MOTION TO EXTEND TIME TO AMEND COMPLAINT


       Defendant Curbio, Inc. (“Defendant”) hereby files this Notice of Non-Opposition to

Plaintiff’s Motion to Extend Time to Amend Complaint.

       On September 14, 2020, Plaintiffs’ counsel of record filed a Motion to Extend Time to

Amend Complaint and Accompanying Points and Authorities. (ECF 17). Defendant Curbio, Inc.

does not oppose Plaintiffs’ Motion.
  Case 1:19-cv-03142-KBJ Document 20 Filed 09/17/20 Page 2 of 3




Respectfully submitted this the 17th day of September, 2020.

                                      /s/ Michael J. Murphy
                                     Michael J. Murphy, D.C. Bar No. 421287
                                     Ajente Kamalanathan, D.C. Bar No. 1026178
                                     Connie M. Ng, D.C. Bar No. 1017855
                                     OGLETREE, DEAKINS, NASH,
                                       SMOAK & STEWART, P.C.
                                     1909 K Street, N.W., Suite 1000
                                     Washington, D.C. 20037
                                     Tel: (202) 887-0855
                                     Email: michael.murphy@ogletree.com
                                     Email: ajente.kamalanathan@ogletree.com
                                     Email: connie.ng@ogletree.com

                                     Counsel for Defendant Curbio, Inc.




                                        2
            Case 1:19-cv-03142-KBJ Document 20 Filed 09/17/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I HEREBY certify that a true copy of the foregoing was electronically filed via the Court’s

ECF filing system on this 17th day of September, 2020, which will notify the following counsel of

record:

 Matthew B. Kaplan                                      Lenore C. Garon
 The Kaplan Law Firm                                    Law Office of Lenore C. Garon, PLLC
 1100 N Glebe Road, Suite 1010                          2412 Falls Place Court
 Arlington, VA 22201                                    Falls Church, VA 22043
 (703) 665-9529                                         (703) 534-6662
 mbkaplan@thekaplanlawfirm.com                          Fax (703) 534-4448
                                                        lenore@lenorecgaron.com

 Counsel for Plaintiffs                                 Counsel for Plaintiffs



          I further certify that a true copy of the foregoing was served by electronic mail and first-

class U.S. mail upon the following:

                                            Juan Nuala
                                    Eduards Wood Floors LLC
                                    2800 Juniper Street, Ste. 3
                                     Fairfax, VA 22031-4411
                       Defendants Juan Nuala and Eduards Wood Floors LLC


                                                  /s/ Michael J. Murphy
                                                 Michael J. Murphy, D.C. Bar No. 421287
                                                 OGLETREE, DEAKINS, NASH,
                                                   SMOAK & STEWART, P.C.
                                                 1909 K Street, N.W., Suite 1000
                                                 Washington, D.C. 20037
                                                 Tel: (202) 887-0855
                                                 Fax: (202) 887-0866
                                                 Email: michael.murphy@ogletree.com

                                                 Counsel for Defendant Curbio, Inc.

                                                                                              44244437.1




                                                    3
